Citation Nr: 0113999	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  96-40 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently rated as 10 percent disabling.

2.  Entitlement to service connection for polyneuropathy.

3.  Entitlement to service connection for disability of the 
thumbs.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971 and from September 1990 to August 1991.  He 
also had service in the reserves.

The matter comes to the Board of Veterans' Appeals on appeal 
of a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
and a November 1997 rating decision of the RO in Winston-
Salem, North Carolina.


REMAND

A September 1999 letter from a VA physician notes the veteran 
had been followed by the Durham, North Carolina, VA Medical 
Center since November 1993.  While the claims file contains 
VA medical records from this facility, the Board is unable to 
ascertain whether complete records of VA treatment from this 
facility have been associated with the claims file.  

The veteran is a Persian Gulf veteran.  He is claiming that 
he has polyneuropathy due to his service in the Persian Gulf.  
The RO denied the claim for service connection for 
polyneuropathy on the basis that neuropathy was not shown 
within two years of the end of the end of the veteran's 
service in the Southwest Asia area.  However, in March 1998, 
a final rule was promulgated which extended the time period 
to December 31, 2001 within which an undiagnosed illness must 
become manifest to a degree of 10 percent or more.  63 Fed. 
Reg. 11,122 (1998).  The veteran's claim has not been 
considered under the revised criteria. 

As noted, the veteran is claiming that he has polyneuropathy 
as an undiagnosed illness due to his service in Southwest 
Asia.  VA nerve conduction studies in February 1994 and 
September 1994 showed abnormal findings.  VA clinical records 
from March 1994 and May 1994 note mild neuropathy.  A March 
1995 VA examination report notes mild diffuse neuropathy of 
unknown etiology.  A September 1999 VA medical statement 
notes that an alternate etiology for the veteran's neurologic 
complaints had not been identified.  These medical records 
show that the veteran has neurologic signs or symptoms but do 
not identify a cause or etiology for the symptoms.  

The veteran claims he has joint pain in his thumbs due to his 
service in Southwest Asia.  VA clinical records from 1994 
note complaints related to the thumbs including multiple 
joint complaints with questionable rheumatology or systemic 
etiology, chronic pain syndrome of the left thumb but normal 
neurologic examination, and suspected tendonitis left game 
keeper's syndrome.  These records do not show that a 
diagnosis or etiology for veteran's thumb complaints has been 
established. 

The veteran also claims he has headaches and memory problems 
due to his service in Southwest Asia.  February 1997 and 
September 1997 VA examination reports note a diagnosis of 
headaches with no neurologic sequelae.  However, these 
examination reports do not show what type of headaches the 
veteran has nor do they show an etiology for the headaches.  
Additionally, the February 1997 VA examination report notes 
that memory impairment was not found yet the report of a July 
1998 VA memory test notes that memory problems were partially 
supported by test data.  This presents a conflict in the 
evidence as to whether the veteran has memory impairment. 

The veteran claims that he has fatigue due to his Southwest 
Asia service.  A September 1999 VA medical statement notes he 
has been diagnosed with chronic fatigue syndrome and an 
alternate etiology had not been determined.  The record does 
not show that the veteran has received a VA examination to 
determine whether he has chronic fatigue syndrome and to 
determine a possible cause. 

The veteran is also claiming that his lumbosacral strain is 
more disabling than is reflected by the assigned evaluation 
of 10 percent.  His most recent VA examination pertaining to 
this disability was performed in March 2000.  The examination 
report notes that the veteran reported that he had daily 
flare-ups which lasted from four to six hours and during 
which he experienced horrible pain; however, the examination 
report does not include the examiner's assessment of the 
veteran's functional impairment during flare-ups.  Therefore, 
the examination report is not adequate for rating purposes.  

In light of these circumstances, this case is REMANDED to the 
RO for the following action:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all indicated records which are 
not already of record.  In any event the 
RO should obtain copies of all medical 
records pertaining to treatment of the 
veteran at the Durham, North Carolina, VA 
Medical Center, from November 1993 to the 
present, which have not previously been 
obtained.

2.  If the RO is unsuccessful in 
obtaining copies of any of the medical 
records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide copies of the outstanding 
records.

3.  Then, the RO should arrange for 
examinations of the veteran by physicians 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present neuropathy, memory 
impairment, headaches, fatigue and thumb 
disability.  All appropriate tests and 
studies should be conducted.  Any 
objective indications of these claimed 
disabilities should be specifically 
identified.  In addition, the appropriate 
examiner should identify the clinical 
diagnosis for each of these claimed 
disabilities, if the disability is 
attributable to a known clinical 
diagnosis.  With respect to each 
diagnosed disorder, the appropriate 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.  The claims folder must be made 
available to and reviewed by the 
examiners.  The rationale for all 
opinions expressed must also be provided.

4.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current extent of functional 
impairment from the veteran's service-
connected lumbosacral strain.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In reporting range 
of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should specifically indicate whether the 
manifestations of the lumbar strain 
include listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of joint space, abnormal 
mobility on forced motion, muscle spasm 
on extreme forward bending and/or loss of 
lateral spine motion, unilateral, in a 
standing position.  The physician should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  To the extent possible, 
the examiner should distinguish the 
manifestations of the service-connected 
lumbosacral strain from those of any 
other low back disorder present.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected low back disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims folder must be made 
available to and reviewed by the 
examining physician.

5.  Then, the RO should ensure that the 
above development has been completed and 
should undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

6.  Then, the RO should readjudicate the 
issues on appeal, to specifically include 
consideration of the amendment of 
38 C.F.R. § 3.317 to extend the 
presumptive period to December 31, 2001.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

By this remand the Board intimates no opinion at to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise informed by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




